 



EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) is made and entered into as of the
21st day of March, 2013 and effective as of the Effective Date (defined below),
by and between Staffing 360 Solutions, Inc., a Nevada corporation (the
“Company”), and Mark P. Aiello (the “Executive”).

 

WITNESSETH:

 

WHEREAS, the Company and The Revolution Group, Ltd., a Massachusetts corporation
and wholly-owned subsidiary of the Company (“TRG”), desire to engage the
full-time services of the Executive;

 

WHEREAS, the Executive desires to be so employed by the Company and TRG; and

 

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below, the parties hereto agree as follows:

 

1.        Employment and Term. The Company hereby agrees to employ the Executive
as the Senior Vice-President of the Company and as President of Cyber 360
Solutions, the Company’s Cyber Security Division, reporting directly to the
Chief Executive Officer of the Company, and the Executive hereby agrees to
accept such employment, on the terms and conditions set forth herein, for the
period commencing on the date of the effectiveness of this Agreement pursuant to
Section 14 hereof (the “Effective Date”) and expiring as of 11:59 p.m. on the
fourth (4th) anniversary of the Effective Date (unless sooner terminated as
hereinafter set forth) (the “Term”); provided, however, that commencing on such
fourth (4th) anniversary of the Effective Date, and on each anniversary of the
Effective Date thereafter, the Term of this Agreement shall be extended
automatically for one (1) additional year unless at least One Hundred Eighty
(180) days prior to each such anniversary date, the Company or the Executive
shall have given notice that it or he, as applicable, does not wish to extend
this Agreement.

 

2.        Duties and Restrictions.

 

(a) Duties as Executive of the Company. The Executive shall serve as the Senior
Vice-President of the Company and as President of TRG and the Company’s Cyber
Security Division. In such capacity, he shall report directly to the Chief
Executive Officer of the Company, and his duties and responsibilities shall be
as prescribed from time to time by the Company’s Board of Directors. Neither the
Chief Executive Officer of the Company nor the Board of Directors shall,
however, assign to the Executive any of the rights, duties, or responsibilities
of the principal executive officer or principal financial officer of the Company
or any other functions that would subject the Executive to certification
requirements under Section 302 of the Sarbanes-Oxley Act, 15 U.S.C. § 7241. The
Executive shall devote his entire working time, attention and energy during
normal working hours for a similarly situated executive with the Executive’s
level of responsibility to the affairs of the Company and TRG during the term of
his employment pursuant to this Agreement.

 



 

 

 

(b) Confidentiality. During the Term of this Agreement and for a period of
twelve (12) months thereafter, the Executive shall not, directly or indirectly,
during the Term and at any time during or following the termination of his
employment with the Company, reveal, divulge, or make known to any person or
entity, or use for the Executive’s personal benefit (including, without
limitation, for the purpose of soliciting business competitive with any business
of the Company, TRG, or any of their subsidiaries or affiliates), any
information acquired during the course of employment hereunder with regard to
the financial, business or other affairs of the Company, TRG or any of their
subsidiaries or affiliates, other than (i) material in the public domain at the
time it is disclosed to the Executive, or which comes into the public domain
thereafter not due to any breach by the Executive of his obligations hereunder,
(ii) information of a type not considered confidential by persons engaged in the
same business or a similar business to that conducted by the Company, or (iii)
material that the Executive is required to disclose under the following
circumstances: (A) in the performance by the Executive of his duties and
responsibilities hereunder, reasonably necessary or appropriate disclosure to
another executive of the Company or to representatives or agents of the Company
(such as independent public accountants and legal counsel); (B) at the express
direction of any authorized governmental entity; (C) pursuant to a subpoena or
other court process;(D) as otherwise required by law or the rules, regulations,
or orders of any applicable regulatory body; (E) as otherwise permitted in this
Agreement; or (E) as otherwise necessary, in the opinion of counsel for the
Executive, to be disclosed by the Executive in connection with the prosecution
of any legal action or proceeding initiated by the Executive against the
Company, TRG or any subsidiary or affiliate of the Company or TRG, or the
defense of any legal action or proceeding initiated against the Executive in his
capacity as an executive of the Company, TRG or any subsidiary or affiliate of
the Company or TRG.

 

(c) Noncompetition. The Executive agrees that he will not, during the Term and
for a period of twelve (12) consecutive months following the termination of his
employment with the Company not resulting from a breach by the Company of this
Agreement or from failure to pay the Earn Out (as defined below) or from any
“Good Reason” as defined in section 4(d)(i) – (viii) hereto (the “Survival
Period”), be employed by, associated with, or have any interest in, directly or
indirectly (whether as principal, director, officer, employee, consultant,
partner, stockholder, trustee, manager or otherwise), any business entity that
competes with the Company (as the Company’s business is conducted at the time of
termination of the Executive’s employment with the Company), in the business of
staffing for the Information or Cyber Security industry within thirty (30) miles
of any city where TRG has placed consultants or has otherwise done business
(each, a “Competitor”). Notwithstanding the foregoing, the Executive shall not
be prohibited from owning or acquiring one percent (1%) or less of the
outstanding equity securities of any entity whose equity securities are listed
on a national securities exchange or publicly traded in any over-the-counter
market.

 

(d) Non-Solicitation. During the Term and the Survival Period, the Executive
will not solicit, or attempt to solicit, any officer, director, consultant,
executive or employee of the Company, TRG or any of their subsidiaries or
affiliates to leave his or her engagement with the Company, TRG or such
subsidiary or affiliate, nor will he call upon, solicit, divert or attempt to
solicit or divert from the Company or any of its affiliates or subsidiaries any
of their customers or suppliers, or potential customers or suppliers, of whose
names he was aware during the Term of his employment with the Company; provided,
however, that a general advertisement for employees shall not be considered a
violation of this Section 2(d), and provided, further, that nothing in this
Section shall be deemed to prohibit the Executive from calling upon or
soliciting a customer or supplier during the Survival Period if such action
relates solely to a business which does not compete with the Company.

 



2

 

 

(e) The provisions of Sections 2(b), (c) and (d) hereof shall terminate and be
of no further force and effect if (i) the Company fails to pay any amount due in
connection with the Earn Out (as defined below), which failure is not cured
within the applicable cure period set forth in the Stock Purchase Agreement (as
defined below), (ii) the Company and/or TRG terminates the Executive’s
employment hereunder without Cause (as defined in Section 4(c)) or otherwise
breaches its obligations under this Agreement, or (iii) the Executive terminates
this Agreement for Good Reason (as defined in Section 4(d)). For purposes of
this Agreement, “Earn Out” has the meaning set forth under that certain Stock
Purchase Agreement, dated as of March 21, 2013 pursuant to which the Company
purchased all of the issued and outstanding shares of

TRG (the “Stock Purchase Agreement”).

 

3.        Compensation and Benefits.

 

(a) Base Salary. The Executive shall receive a base salary paid by the Company
(“Base Salary”) at the annual rate of One Hundred Fifty Thousand Dollars
($150,000) during each calendar year of the Term, payable in substantially equal
monthly installments (or such other more frequent times as executives of the
Company normally are paid). In addition, the Company’s Board of Directors shall,
in good faith, consider granting increases in the Base Salary based on such
factors as the Executive’s performance and the financial performance of the
Company’s Cyber Security Division and/or TRG.

 

(b) Base Commission. The Executive shall receive, in addition to the Base
Salary, an annual base commission (the “Base Commission”) equal to three percent
(3%) of the Gross Profit (as defined under GAAP) of TRG and the Company’s Cyber
Security Division. The Base Commission of any given year shall be paid shall be
paid quarterly no later than 60 days from the last day of each quarter.

 

(c) Bonus Payments. The Executive shall be entitled to receive, in addition to
the Base Salary and Base Commission, such bonus payments, if any, as the Board
of Directors may specify in accordance with certain performance criteria adopted
by the Board of Directors within a reasonable time after the commencement of
each calendar year, taking into account the business plan for such year.

 

(d) Expenses. During the term of his employment hereunder, the Executive shall
be entitled to receive prompt reimbursement for all expenses incurred by him in
performing services hereunder. Without limiting the generality of the foregoing,
the Executive shall be entitled to reimbursement for, or the Company shall
directly pay: (i) all expenses incurred in connection with the use of a mobile
phone by the Executive; (ii) all expenses incurred in connection with the
entertainment of customers and potential customers; and (iii) all charges in
connection with business travel by the Executive.

 

(e) Fringe Benefits. As an executive of the Company, the Executive shall be
eligible to participate in all executive fringe benefit programs as are made
available from time to time to the Company’s executives and to participate in
such other non-discriminatory fringe benefit programs as the Company may make
available to its other executive personnel.

 



3

 

 

(f) Insurance Coverage. During the Term, the Company shall provide the Executive
with group health, disability and group term life insurance (the beneficiary of
which shall be designated by the Executive) to the same extent that it makes
such insurance coverage available to its other executive personnel; provided,
however, that the group health, disability, and group term life insurance
(collectively, “Benefits”) provided to the Executive shall not contain less
coverage or be less favorable to the Executive than those provided to Executive
by TRG immediately prior to the Effective Date. In addition, the Company will
purchase, at its expense a term life insurance policy on the life of the
Executive (the beneficiary of which shall be designated by the Executive) in a
face amount of not less than the highest amount purchased by the Company on
behalf of its other executive personnel, as soon as practicable after the date
hereof.

 

(g) Vacations. The Executive shall be entitled to paid vacation days and other
paid time off (PTO) in accordance with policies adopted by the Board of
Directors for senior executives of the Company as in effect from time to time.
The policy will provide no less vacation benefits to the Executive than TRG’s
policy and practice do now.

 

(h) Proration. Any payments or benefits payable to the Executive hereunder in
respect of any calendar year during which the Executive is employed by the
Company for less than the entire year, unless otherwise provided in the
applicable plan or arrangement, shall be prorated in accordance with the number
of days in such calendar year during which he is so employed.

 

(i) Stock Incentives. The Executive shall be entitled to participate equally in
any and all stock incentive programs offered to other senior executives of the
Company.

 

4.        Termination. The Executive’s employment hereunder may be terminated by
the Company or the Executive, as applicable, without any breach of this
Agreement, only under the following circumstances:

 

(a) Death. The Executive’s employment hereunder shall terminate upon his death.
In such event, the Executive shall be entitled to the benefits set forth in
Section 5(a).

 

(b) Disability. If, as a result of the Executive’s incapacity due to physical or
mental illness (as determined by a qualified independent physician selected by
the Company’s Board of Directors and agreed to by the Executive), the Executive
shall have been unable, with reasonable accommodation, to perform the essential
functions of his duties and responsibilities hereunder on a full-time basis for
either (i) one hundred and eighty (180) consecutive calendar days, or (ii) two
hundred and seventy (270) calendar days within any three hundred and sixty (360)
consecutive days, and, at the end of such one hundred eighty (180) or two
hundred and seventy (270) day period, as the case may be, the Executive shall
not have returned to the performance of his duties and responsibilities
hereunder on a full-time basis, the Company may terminate the Executive’s
employment hereunder. The Executive agrees to cooperate with the independent
physician in providing information and subjecting to medical examinations and
tests. In such event, the Executive shall be entitled to the benefits set forth
in Section 5(b).

 



4

 

 

(c) Cause. Subject to the provisions of Section 5(c), the Company, by vote of a
majority of its directors, may terminate the Executive’s employment hereunder
for Cause. For purposes of this Agreement, the Company shall have “Cause” to
terminate the Executive’s employment hereunder (subject to Section 6(d)) upon:

 

(i)The conviction of, or entering of a plea of guilty or nolo contendere by, the
Executive to any felony or to any crime involving moral turpitude;

 

(ii)The commission by the Executive of any fraud, embezzlement, or
misappropriation of funds;

 

(iii)The breach by the Executive of any of the Executive’s material obligations
under Sections 2(b), (c) and (d) of this Agreement, as reasonably determined by
a majority of the Company’s Directors in good faith at a meeting of the Board of
Directors at which the Executive is granted an opportunity to attend and
participate with counsel; or

 

(iv)For purposes of this Agreement, “TRG’s Gross Profit” shall have the same
meaning as that term is defined in the Stock Purchase Agreement.

 

(d) Termination by the Executive. Subject to the provisions of Section 6(c), and
at his option, the Executive may terminate his employment hereunder: (i) for
Good Reason; (ii) without Cause, or (iii) if his health should become impaired
to an extent that makes the continued performance of his duties hereunder
hazardous to his physical or mental health or his life.

For purposes of this Agreement, the termination of the Executive’s employment
hereunder by the Executive because of the occurrence of any one or more of the
following events shall be deemed to have occurred for “Good Reason”:

 

(i)a material diminution in the nature or scope of the Executive’s duties,
responsibilities, authority, powers or functions;

 

(ii)any removal by the Company or TRG of the Executive from the position
indicated in Section 1 hereof;

 

(iii)a failure by the Company, TRG or any subsidiary to comply with any other
material term or provision hereof, including a reduction in the Executive’s
compensation payable in accordance with Section 3 hereof;

 

(iv)the relocation of Executive’s office at which he is to perform his duties
and responsibilities hereunder to a location more than thirty (30) miles (in any
direction) from Wakefield, Massachusetts;

 

(v)the dissolution or termination of the existence of the Company or TRG (other
than the merger of TRG into the Company, with the Company as the surviving
entity), the Company or TRG becomes insolvent, a receiver is appointed for any
part of Company’s or TRG’s property, or the Company or TRG makes an assignment
for the benefit of creditors;

 

(vi)the commencement by or against the Company or TRG of bankruptcy or
insolvency proceedings, or other proceedings for relief of debtors, whether such
proceedings are voluntary or involuntary, unless in the case of involuntary
proceedings the Company or TRG shall obtain a discharge of the case within
thirty (30) days of its commencement;

  

5

 

 

(vii)either the Company or TRG experiences a “Change of Control” (as that term
is defined herein) without Executive’s written consent during the Term of this
Agreement; or

 

(viii)the Company fails to pay any amount due in connection with the Earn Out
beyond any grace period provided in the Stock Purchase Agreement, or the failure
of the Company to pay any other amounts due under the Stock Purchase Agreement,
including without limitation, the obligation to pay the Required Payments
thereunder.

 

For purposes of this Agreement, “Change of Control” means, with respect to the
Company and/or TRG, a consolidation, sale of all or substantially all voting
Securities or a sale, lease, transfer or other disposition of all or
substantially all of the assets of the Company, TRG or the Company’s Cyber
Security Division; provided that a Change of Control shall not include any
consolidation or merger effected exclusively to change the domicile of the
Company, or any transaction or series of transactions principally for bona fide
equity financing purposes.

 

5.        Compensation Upon Termination or Failure to Renew. Upon termination of
this Agreement, all payments, salary and other benefits shall cease as of the
stated effective date of termination, except as specifically provided for in
this Section 5:

 

(a) Death. If the Executive’s employment shall be terminated by reason of his
death, the Company shall pay to such person as shall have been designated in a
notice filed with the Company prior to the Executive’s death, or, if no such
person shall have been designated, to his estate: (i) the Executive’s Base
Salary, Base Commission and any bonus accrued through the Date of Termination
(as defined in Section 6(b)) at the rate in effect at the time of death; (ii)
all accrued and unused vacation days or other PTO; (iii) any payments which the
Executive’s spouse, beneficiaries, or estate may be entitled to receive pursuant
to any insurance or executive benefit plan or other arrangement or life
insurance policy maintained by the Company, as a death benefit; (iv) all fringe
benefits payable under the terms of any executive benefit plan or other
arrangement as of the date of the Executive’s death; and (v) a death benefit
equal to the

Executive’s Base Salary for a period of 180 days.

 

(b) Disability. During any period that the Executive fails to perform his duties
and responsibilities hereunder as a result of incapacity due to physical or
mental illness, the Executive shall continue to receive his Base Salary and Base
Commissions until the Executive’s employment is terminated pursuant to Section
4(b) hereof. Upon such termination, the Executive shall receive: (i) the
Executive’s Base Salary, Base Commission and any bonus accrued through the Date
of Termination at the rate in effect at the time Notice of Termination is given,
(ii) payment for all accrued and unused vacation days or other PTO; (iii) any
disability insurance benefits the Executive is entitled to receive; (iv) all
fringe benefits payable under the terms of any executive benefit plan or other
arrangement as of the Date of Termination; and (v) all other benefits required
by any federal or state law requiring continuation of benefits, including COBRA
insurance benefits.

 



6

 

 

(c) Cause or Voluntary Termination. If the Executive’s employment shall be
terminated either (1) by the Company for Cause or (2) voluntarily by the
Executive, other than for Good Reason, the Company shall pay the Executive: (i)
his Base Salary and Base Commission accrued through the Date of Termination at
the rate in effect at the time Notice of Termination is given; and (ii) for all
accrued and unused vacation days or other PTO.

 

(d) Without Cause or For Good Reason. Termination by the Company without Cause
shall be deemed a material breach of this Agreement, and the Executive shall be
entitled to all remedies provided by law in addition to those prescribed in this
Agreement. If (1) the Company terminates the Executive’s employment without
Cause, or (2) the Executive shall terminate his employment for Good Reason
(which termination shall be treated as if the Company terminated the Employee
without Cause), the Company shall pay the Executive: (i) his Base Salary, Base
Commission and bonus accrued through the Date of Termination at the rate in
effect at the time Notice of Termination is given; (ii) for all accrued and
unused vacation days or other PTO; (iii) severance in an amount equal to the
greater of (a) the Executive’s full annual Base Salary to be paid in one lump
sum on the Date of Termination, or (b) the Executive’s full Base Salary for the
remainder of the Term (i.e., until the fourth (4th) anniversary of the Effective
Date) to be paid in one lump sum amount on the Date of Termination; (iv) all
fringe benefits payable under the terms of any executive benefit plan or other
arrangement as of the Date of Termination; and (v) all other benefits required
by any federal or state law requiring continuation of benefits, including COBRA
insurance benefits. Further, the Company shall not contest any claim by the
Employee for unemployment benefits. Further, the Executive and other former
shareholders of TRG shall have the remedies set forth in Section 2.2(c)(ii) of
the Stock Purchase Agreement.

 

6.        Other Provisions Relating to Termination.

 

(a) Notice of Termination. Any termination of the Executive’s employment by the
Company or by the Executive (other than termination because of the death of the
Executive) shall be communicated by written Notice of Termination to the other
party hereto. For purposes of this Agreement, a “Notice of Termination” shall
mean a notice which shall indicate the specific termination provision in this
Agreement relied upon and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated.

 

(b) Date of Termination. For purposes of this Agreement, “Date of Termination”
shall mean: (1) if the Executive’s employment is terminated by his death, the
date of his death; (2) if the Executive’s employment is terminated because of a
disability pursuant to Section 5(b), then thirty (30) days after the Notice of
Termination is given (provided that the Executive shall not have returned to the
performance of his duties on a full-time basis during such thirty (30) day
period); (3) if the Executive’s employment is terminated by the Company for
Cause or by the Executive for Good Reason, then, subject to Sections 6(c) and
6(d), the date specified in the Notice of Termination; (4) if the Company or the
Executive gives the other party notice pursuant to Section 1 prior to any
anniversary of the date hereof that the Term of this Agreement shall not be
automatically extended for an additional year on any such anniversary date, the
date upon which the Term expires; and (5) if the Executive’s employment is
terminated by the Company without Cause or by the Executive in the absence of a
Good Reason, then thirty (30) days after a Notice of Termination is given.

 



7

 

 

(c) Good Reason. Upon the occurrence of an event described in Section 4(d), the
Executive may terminate his employment hereunder for Good Reason at any time
within ninety (90) days thereafter by giving a Notice of Termination to the
Company to that effect. If the effect of the occurrence of an event described in
Sections 4(d)(i)-(v) and (viii) may be cured, the Company shall have the
opportunity to cure any such effect for a period of thirty (30) days following
receipt of the Executive’s Notice of Termination. However, the Company shall
have the opportunity to cure any such effect of the occurrence of the event
described in Section 4(d)(vii) for a period of only five (5) days following
receipt of the Executive’s Notice of Termination. If the Company fails to cure
any such effect during the applicable cure period, the termination for Good
Reason shall become effective on the date specified in the Executive’s Notice of
Termination. In the event that the Executive terminates his employment for Good
Reason, the Executive immediately shall be released from any and all obligations
imposed upon him by this Agreement, including but not limited to the obligations
set forth in Sections 2(b), (c) and (d). If the Executive does not give such
Notice of Termination to the Company, then this Agreement will remain in effect;
provided, however, that the failure of the Executive to terminate this Agreement
for Good Reason shall not be deemed a waiver of the Executive’s right to seek
damages or any other remedy on account of any breach by the Company of any
Agreement with the Executive or any right on the part of the Executive to
terminate his employment for Good Reason upon the occurrence of a subsequent
event described in Section 4(d) in accordance with the terms of this Agreement.

 

(d) Cause. In the case of any termination of the Executive for Cause, the
Company will give the Executive a Notice of Termination describing in reasonable
details the facts or circumstances giving rise to the Executive’s termination
(and, if applicable, the action required to cure same). With respect to Section
4(c)(iii), if the effect of the occurrence of the failure, refusal or breach
(collectively, “Failure”) may be cured, the Executive shall have the opportunity
to cure the effect of any such Failure for a period of thirty (30) days
following receipt of the Company’s Notice of Termination. If the effect of such
Failure is remediable, but the Executive fails to cure the effect of such
Failure within such thirty (30) day period, the Termination for Cause shall
become effective at the end of such thirty (30) day period; provided that if the
effect of such Failure is not reasonably susceptible of being remedied within
such thirty (30) day period, the Company shall not be entitled to terminate this
Agreement for such Cause as long as the Executive continues to use his best
efforts during the cure period to cure the effect of such Failure and diligently
pursues such efforts to remedy such effects within a reasonable time thereafter.

  

7.        Assignment and Transfer. Neither this Agreement nor any of the rights,
duties or obligations of the Company or the Executive shall be assignable by
either party without the express written permission of the other party hereto.
Such written permission shall be at the sole discretion of the
non-assigning/non-transferring party and may be withheld for any reason or for
no reason at all. Any assignment or transfer conducted without the express
written permission of the non-assigning/non-transferring party shall constitute
material breach of this Agreement.

  

8.        Indemnification and Insurance. The Company shall defend, indemnify,
and hold harmless the Executive against any and all costs, expenses, or
liability asserted against or incurred by him in connection with the defense,
any settlement, or any judgment awarded in any action, suit, or proceeding in
which he is made a party by reason of having been or being an officer or
employee of the Company, except for claims arising wholly out of his breach of
the duty of loyalty to the Company, for acts or omissions not in good faith or
that involve intentional misconduct or knowing violation of the law, or for a
transaction from which he derives an improper personal benefit. Such right of
indemnification is not deemed exclusive of any right to which he may be entitled
under the applicable law. The Company shall purchase and maintain insurance that
protects the Executive against any liability asserted against or incurred by him
in his capacity as or arising out of his status as an officer or employee, in
such amounts as is customary for similarly situated officers of public
companies.

 

8

 



  

9.        Notices. For purposes of this Agreement, all notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when: (a) delivered personally; (b) sent by
facsimile or similar electronic device and confirmed; (c) delivered by reputable
overnight courier; or (d) if sent by any other means, upon receipt. Notices and
all other communications provided for in this Agreement shall be addressed as
follows:

 

If to the Executive:

 

Mark P. Aiello

805 Summer Street

Manchester, Massachusetts 01944

 

With a copy to:

 

Vrountas, Ayer & Chandler, P.C.

250 Commercial Street, Suite 4004

Manchester, NH 03101

Facsimile No. (603) 518-7617

 

Attention:

 

Christopher T. Vrountas, Esq.

 

If to the Company:

Staffing 360 Solutions, Inc.

641 Lexington Avenue Suite 1526

New York, NY 10022

 

Attention:

 

A.J. Cervantes

 

or to such other address as either party may have furnished to the other in
writing in accordance herewith.

 

10.      Miscellaneous. No provision of this Agreement may be modified, waived,
or discharged unless such waiver, modification, or discharge is agreed to in a
written instrument signed by the Executive and the Company. No waiver by either
party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not set forth expressly in this Agreement.

 



9

 

 

11.      Attorneys’ Fees. All reasonable legal fees and costs incurred by the
Executive in connection with the resolution of any dispute or controversy under
or in connection with this Agreement shall be reimbursed by the Company to the
Executive as bills for such services are presented by the Executive to the
Company, unless such dispute or controversy is found to have been brought not in
good faith or without merit by a court of competent jurisdiction, a mediator or
arbitrator.

 

12.      Validity. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.

 

13.      Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original, but all of which together will
constitute one and the same agreement.

 

14.      Entire Agreement Effectiveness. This Agreement shall be of no force or
effect unless and until the consummation of the Stock Purchase Agreement (the
“Effective Date”). Upon such consummation, this Agreement shall be in full force
and effect. If the Stock Purchase Agreement is not consummated, for whatever
reason, neither the Company nor the Executive shall have any liability to each
other or to any other party by reason of such non-consummation and
non-effectiveness of this Agreement. This Agreement constitutes the entire
agreement between the parties with respect to the subject matter hereof and
supersedes and terminates any and all prior employment agreements and/or
severance protection letters, agreements, or arrangements between the Executive,
on the one hand, and the Company, or any other predecessor in interest thereto
or any of their respective subsidiaries, on the other hand.

 

15.      GOVERNING LAW. THIS AGREEMENT, INCLUDING THE VALIDITY HEREOF AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER, SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND TO BE PERFORMED ENTIRELY IN SUCH STATE (WITHOUT GIVING EFFECT
TO THE CONFLICTS OF LAWS PROVISIONS THEREOF). EACH OF THE PARTIES HERETO AGREES
THAT ANY ACTION OR PROCEEDING BROUGHT TO ENFORCE THE RIGHTS OR OBLIGATIONS OF
ANY PARTY HERETO UNDER THIS AGREEMENT MAY BE COMMENCED AND MAINTAINED IN ANY
COURT OF COMPETENT JURISDICTION LOCATED IN THE STATE OF NEW YORK, AND THAT THE
UNITED STATES SOUTHERN DISTRICT COURT OF NEW YORK SHALL HAVE NON-EXCLUSIVE
JURISDICTION OVER ANY SUCH ACTION, SUIT OR PROCEEDING BROUGHT BY ANY OF THE
PARTIES HERETO. EACH OF THE PARTIES HERETO FURTHER AGREES THAT PROCESS MAY BE
SERVED UPON IT BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED, ADDRESSED AS MORE
GENERALLY PROVIDED IN SECTION 9 HEREOF, AND CONSENTS TO THE EXERCISE OF
JURISDICTION OVER IT AND ITS PROPERTIES WITH RESPECT TO ANY ACTION, SUIT OR
PROCEEDING ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THE ENFORCEMENT OF ANY RIGHTS UNDER THIS
AGREEMENT.

 

10

 



 

16.      Injunctive Relief. The Executive acknowledges that the remedies the
Company may have at law for any breach or threat of breach of the provisions of
Section 2(b), (c) or (d) hereof by the Executive are inadequate, and in the
event of breach or threat of breach of the provisions of such Section 2(b), (c)
or (d) hereof by the Executive, the Company shall be entitled to seek an
injunction or other equitable relief restraining the Executive from such a
breach.

 

17.      Invalidity. If any cause, paragraph, section or part of this Agreement
shall be held or declared to be void, invalid or illegal, for any reason, by any
court of competent jurisdiction, such provision shall be ineffective but shall
not in any way invalidate or affect any other clause, paragraph, section or part
of this Agreement, which shall be construed to effect the purposes of this
Agreement to the fullest extent permitted by law.

 

 

 

[Signature Page Follows]

 



11

 

 

IN WITNESS WHEREOF, the parties have executed this Employment Agreement as an
instrument under seal as of the date and year first above written.

 



COMPANY:           . Staffing 360 Solutions, Inc.                              
      By: /s/ Alfonso J. Cervantes     Name: Alfonso J. Cervantes     Title:
President                           THE EXECUTIVE:                              
      /s/ Mark P. Aiello   Mark P. Aiello  



 



12

 

